 
Exhibit 10.2
 
Amendment No. 2 To
January 1, 2005 Executive Agreement


This second amendment (the “Amendment”) to the January 1, 2005 Executive
Agreement (the “Agreement”) is executed effective as of August 1, 2006 by and
between NYFIX, INC. a Delaware corporation with its principal office at 100 Wall
Street, New York, New York 10005, and Jay Shaffer, residing at [Home Address
omitted], New York (hereinafter “Executive”).



 
1.
Section 2 is deleted in its entirety and replaced with the following:



“2.  Position and Responsibilities.


During the period of employment hereunder (the "Employment Period"), Executive
agrees to serve as Executive Vice President-Finance and Administration and
report to the Chief Executive Officer of the Company; provided that, effective
as of January 2006, Executive agrees to serve as Executive Vice President -
Administration and, effective as of August 1, 2006, to no longer serve as an
executive officer and to report to the Chief Financial Officer.”



 
2.
Section 3 is deleted in its entirety and replaced with the following:



“3.  Term of Employment. 


The period of Executive's employment under this Agreement shall be deemed to
have commenced as of January 1, 2005 and shall continue through, and including
the earliest to occur of:
 
a.  January 2, 2007, unless extended by mutual agreement of the Company and the
Executive to a date certain not to exceed six months (the “Section 3a Expiration
Date”);
 
b.  the date on which Executive dies; and
 
c.  the date on which either the Company or Executive terminates Executive's
employment for any reason (the "Termination Date”). 
 

 
3.
Section 18 is renumbered Section 18(a) and a new Section 18(b) is added as
follows:



The Company agrees, after notification and request by executive, to indemnify
and hold harmless executive to the fullest extent permitted by applicable law
against all expenses and/or losses (which the Company will advance, in
accordance with applicable law) relating to, resulting from or arising out of
any threatened, pending or completed
 
Second Amendment to January 1, 2005
Executive Agreement

1

--------------------------------------------------------------------------------


 
action, suit, claim or proceeding related to executive’s employment with the
Company. In addition, to the extent the Company maintains liability insurance,
executive will have continued coverage on and after July 31, 2006 to the extent
coverage applies to employees who are not directors or officers. The Company
agrees to require any successor (whether direct or indirect, by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
of the business or assets of the Company (a “Successor”), by agreement in form
and substance satisfactory to executive, expressly to assume and agree to
perform the Company’s obligations under this Section 18(b) in the same manner
and to the same extent the Company would be required to perform if no such
succession had taken place.



 
4.
Section 19 is deleted in its entirety and replaced with the following:



“19.  Termination.


a.  This Agreement may be terminated by the Company for any reason upon ten (10)
days’ prior written notice.
 
b.  The Company shall have Cause for termination where one or more of the
following exists:
 
i.  a material breach by the Executive of any of the terms of this Agreement;
 
ii.  Executive is engaging or has engaged in conduct materially injurious to the
Company, its subsidiaries, its affiliates, customers or suppliers; and
 
iii.  Executive is engaging or has engaged in any act which would constitute a
felony under federal or state law.
 
c.  The Executive shall have Good Reason for terminating his employment with the
Company under this Agreement if one or more of the following occurs:
 
i.  layoff or involuntary termination of the Executive's employment, except in
connection with the termination of the Executive's employment as a result of
termination for Cause, or of the Executive's mental or physical disability
(“Disability”) or death;
 
ii.  material breach of Company's obligations hereunder, provided that Executive
shall have given reasonably specific written notice thereof to Company, and
Company shall have
 
Second Amendment to January 1, 2005
Executive Agreement

2

--------------------------------------------------------------------------------


 
failed to remedy the circumstances within ten (10) business days thereafter; or
 
iii.  any decrease in Executive's salary as it may have increased during the
term of this Agreement, except for decreases that are in conjunction with
decreases in executive salaries by the Company generally.
 
d.  Notwithstanding the foregoing, no action by the Company shall give rise to a
Good Reason if it results from the Executive's termination for Cause or from
Executive’s Death, and no action by the Company specified in paragraphs (c)((i)
through(iii) of this section shall give rise to a Good Reason if it results from
the Executive's Disability.
 
e.  Severance. Where the Company terminates Executive’s employment for Cause,
Executive shall not receive any payment, other than earned and unpaid base
salary, vacation and bonuses to the date of termination and shall not receive
any medical or dental benefits payable by the Company. Where prior to the
Section 3a Expiration Date the Company terminates Executive’s employment other
than for Cause or Executive terminates his employment with Good Reason,
Executive shall receive, in addition to his earned and unpaid base salary,
vacation and bonuses to the date of termination: (i) Base Salary by salary
continuation from the date of termination to the Section 3a Expiration Date; and
(ii) three months of Base Salary by salary continuation from the Section 3a
Expiration Date to the last day of the third month thereafter. The timing for
any payment provided for in this paragraph shall be subject to the provisions of
Section 23 of this Agreement if the Executive is a “specified employee”. Where
termination of Executive’s employment is caused by his Death or Disability,
Executive shall not receive any payment, other than earned and unpaid base
salary, vacation and bonuses to the date of termination and shall not receive
any medical or dental benefits payable by the Company. Where the Executive’s
employment terminates as a result of the expiration of this Agreement by its
terms on the Section 3a Expiration Date, Executive shall receive, in addition to
his earned and unpaid base salary, vacation and bonuses to the date of
termination, three months of Base Salary by salary continuation commencing as of
the Section 3a Expiration Date. Where (x) prior to the Section 3a Expiration
Date, the Company terminates Executive’s employment other than for Cause or
Executive terminates his employment for Good Reason, or (y) Executive’s
employment terminates as a result of the Agreement expiring by its terms on the
Section 3a Expiration Date, Executive shall also receive continuation of medical
and dental benefits for up to three months after the Section 3a Expiration Date
(plus the period from termination through the Section 3a Expiration Date where
prior to such Section 3a Expiration Date the Company terminates Executive’s
employment other than for Cause or Executive terminates his employment with Good
 
Second Amendment to January 1, 2005
Executive Agreement

3

--------------------------------------------------------------------------------


 
Reason), payable by the Company, provided that the Executive is not eligible for
insurance in connection with his next employer. The timing for any payment
provided for in this paragraph shall be subject to the provisions of Section 23
of this Agreement if the Executive is a “specified employee”.
 
f.  Executive must provide a Notice of Termination to the Company that he is
intending to terminate his employment prior to the Section 3a Expiration Date,
for Good Reason, within thirty (30) days after Executive has actual knowledge of
the occurrence of the latest event he believes constitutes Good Reason, which
termination notice shall specify a Termination Date within thirty (30) days
after the date of such notice. Executive's right to terminate Executive's
employment hereunder for Good Reason shall not be affected by Executive's
subsequent Disability provided that the notice of intention to terminate is
given prior to the onset of such Disability. Subject to compliance by Executive
with the notice provisions of this Section 10, Executive's continued employment
prior to terminating employment for Good Reason shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason. In the event Executive delivers to the Company a Notice of
Termination for Good Reason, upon request of the Board, Executive agrees to
appear before a meeting of the Board called and held for such purpose (after
reasonable notice) and specify to the Board the particulars as to why Executive
believes adequate grounds for termination for Good Reason exist. No action by
the Board, other than the remedy of the circumstances within the time periods
specified in this Section 10, shall be binding on Executive.
 
g.  Termination by Executive without Good Reason prior to the Section 3a
Expiration Date. In the event Executive's employment is voluntarily terminated
by Executive without Good Reason (and Executive may terminate this Agreement
without Good Reason upon thirty (30) days prior notice), Company shall not be
obligated to make any payments, other than earned and unpaid Base Salary,
vacation and bonuses to the date of termination, to or on behalf of Executive
hereunder.
 
h.  Simultaneously with receipt of severance payment described in 19(e),
Executive will execute a release in a form satisfactory to the Company and the
Executive.”
 

 
5.
A new Section 23 is added as follows:



“23.  Section 409A Requirements


This Agreement is intended to satisfy in form and operation the requirements of
the terms of Section 409A of the Code to the extent applicable and any
applicable guidance or regulations, including transition
 
Second Amendment to January 1, 2005
Executive Agreement

4

--------------------------------------------------------------------------------


 
rules, thereunder (collectively, “Section 409(A)”). To the extent required by
Section 409A, and notwithstanding any other provision of this Agreement, no
payment or benefit that constitutes deferred compensation for purposes of
Section 409A will be provided to the Executive following his separation from
service prior to the first to occur of (i) the date of the Executive’s death or
(ii) the first day of the seventh month following the month in which his
separation from service occurs, if he is a “specified employee” (as defined
under Section 409A(a)(2)(B)(i) of the Code). Any payment that is delayed
pursuant to the provisions of the immediately preceding sentence shall instead
be paid in a lump sum promptly following the first to occur of the two dates
specified in the immediately preceding sentence. Without limiting the generality
of the foregoing, the payments provided for in Section 20 (a)(i) shall be
delayed as provided for in this Section 23 if the Executive is a “specified
employee”. Furthermore and notwithstanding any other provision of this Agreement
to the contrary, this Agreement is deemed to be modified in any way necessary to
satisfy the requirements of Section 409A as determined by the Company in its
good faith discretion.”



 
6.
A new section 24 is added as follows:




 
24.
Applicability of February 23, 2006 Agreement Until Effectiveness of Second
Amendment



The parties agree that the terms and conditions of the current Agreement, dated
February 23, 2006, apply to the period from July 1, 2006 to July 31, 2006.



 
7.
All other provisions of the Agreement remain in full force and effect.

 




NYFIX, INC.
 
 
EXECUTIVE
By:
/s/ Steven R. Vigliotti
 
/s/ Jay Shaffer
 
Authorized Signature
 
 
Jay Shaffer
Steven R. Vigliotti  
 
 
Its:
 
Chief Financial Officer
   



Second Amendment to January 1, 2005
Executive Agreement

5

--------------------------------------------------------------------------------


 